                  Case 7:95-mj-01354-MRG Document 3 Filed 11/13/20 Page 1 of 1
                                                                        •

              UNflED STATES DISTRICT COURT
              SOU1'HERN DISTRICT OF NEW YORK
              - - - - ·- - - - - - - - - - - - - -x
              United States of America,
                                                                95     MAG    1354 (MRG)

                                                                            ORDER

                      -against-
              STEVEN WILLIAMS


                                         Defendant.
              - - - - - - - - - - - - - - - - - -x



                    Pursuant to an oral application by the Government presented on         10/26/95

                 the above entitled action Is hereby dismissed •




. ·,
 ,_•..
 ' .JI

     '                                                     Martin R. Goldberg
                                                      United States Magistrate Judge
         ,-
         u
         a


              Dated: NewburghJ. New York
                      October 2o, 1995
